         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 1 of 14




           In the United States Court of Federal Claims
                                           No. 19-1113T
                                       Filed: April 15, 2021

                                                )
 ANDREW P. MATTSON, et al.,                     )
                                                )
                        Plaintiffs,             )
                                                )       Tax Refund Claim; RCFC 12(b)(1);
 v.                                             )       Subject-Matter Jurisdiction; I.R.C. §
                                                )       6061; I.R.C. § 6065; Signature
 THE UNITED STATES,                             )       Verification Requirement; Waiver.
                                                )
                        Defendant.              )
                                                )

        Kathryn Magan, Counsel of Record, Magan Law, PLLC, North Richland Hills, TX, for
plaintiffs.

        Courtney M. Hutson, Trial Attorney, Mary M. Abate, Of Counsel, David I. Pincus, Chief,
Richard E. Zuckerman, Principal Deputy Assistant Attorney General, United States Department
of Justice, Tax Division, Court of Federal Claims Section, Washington, DC, for defendant.

                          MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       In this tax refund action, plaintiffs, Andrew P. Mattson and Lindsey J. Mattson, seek a
refund of certain federal income tax paid during tax year 2016, pursuant to 26 U.S.C. § 7422.
Am. Compl. at ¶¶ 1, 3, 50-51. The government has moved to dismiss this matter for lack of
subject-matter jurisdiction, upon the ground that plaintiffs failed to duly file their tax refund
claim before commencing this action, pursuant to Rule 12(b)(1) of the Rules of the United States
Court of Federal Claims (“RCFC”). See generally Def. Mot. For the reasons set forth below, the
Court GRANTS the government’s motion to dismiss and DISMISSES the amended complaint.
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 2 of 14




II.     FACTUAL AND PROCEDURAL BACKGROUND 1

        A.      Factual Background

        This case is one of several tax refund matters before the Court alleging that the Internal
Revenue Service (“IRS”) has waived the signature verification requirement for a tax refund
claim. In this case, plaintiffs, Andrew P. Mattson and Lindsey J. Mattson, seek a refund in the
amount of $21,190.00 of certain federal income tax paid during tax year 2016, based upon the
foreign earned income exclusion under Section 911 of the Internal Revenue Code (“I.R.C.”),
plus interest, attorney’s fees and other costs. See generally Am. Compl.

        As background, plaintiffs are United States citizens who are married. Pl. Ex. A at 2.
Plaintiffs reside in Alice Springs, Australia and they are employed by the Raytheon Company at
the Joint Defense Facility Pine Gap. Am. Compl. at ¶ 36.

        In 2015, plaintiffs signed a closing agreement as a condition of their employment with
the Raytheon Company. Id. at ¶ 27. It is undisputed that this closing agreement provides that
plaintiffs waive the right to claim the foreign earned income exclusion pursuant to I.R.C. Section
911. Id.; Def. Mem. at 5.

        On April 10, 2017, plaintiffs timely filed their original Form 1040 U.S. income tax return
for tax year 2016. Am. Compl. at ¶ 37. In connection with this tax return, plaintiffs paid
$21,191.00 in income taxes for tax year 2016. Id. at ¶ 38; Pl. Ex. A at 2.

        Plaintiffs subsequently retained the services of a tax accounting firm—Castro & Co.,
LLC (“Castro & Co.”)—to prepare an amended tax return for tax year 2016. Am. Compl. at ¶
39. Castro & Co. concluded that plaintiffs were entitled to claim the foreign earned income
exclusion on their amended tax return.2 Id. at ¶ 40. And so, Castro & Co. timely filed a Form



1 The facts recited in this Memorandum Opinion and Order are taken from the amended complaint (“Am.
Compl.”) and the exhibits attached thereto (“Pl. Ex.”); the government’s motion to dismiss (“Def. Mot.”)
and memorandum in support thereof (“Def. Mem.”) and the exhibits attached thereto (“Def. Ex.”);
plaintiffs’ response and opposition to the government’s motion to dismiss (“Pl. Resp.”); and the
government’s reply in support of its motion to dismiss (“Def. Reply”). Unless otherwise noted herein, the
facts recited are undisputed.
2Section 911 of the I.R.C. permits qualified individuals to exclude foreign earned income from their
gross income and to exempt such income from tax. 26 U.S.C. § 911(a)(1).

                                                                                                       2
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 3 of 14




1040X amended tax return for tax year 2016 on behalf of plaintiffs, which claimed this
exclusion.3 Compare Pl. Ex. B at 6 with Def. Ex. 3 at 003; see also Def. Mem. at 4 n.4. It is
undisputed that this amended tax return was the only amended tax return that plaintiffs filed with
the IRS for tax year 2016. Def. Mem. at 7; see generally Pl. Resp. (showing that plaintiffs do not
dispute that they only filed one amended tax return for tax year 2016).

        It is also undisputed that plaintiffs did not sign their amended tax return and that an
employee of Castro & Co.—Tiffany Michelle Hunt—signed the amended tax return on
plaintiffs’ behalf. Pl. Resp. at 4; Def. Ex. 3 at 003. It is similarly undisputed that plaintiffs did
not include a power of attorney authorizing Tiffany Michelle Hunt, or any other representative of
Castro & Co., to sign their amended tax return. Pl. Resp. at 10; Def. Mem. at 4.

        On or about November 14, 2018, Castro & Co. sent the IRS a Form 2848 stating that
three of its employees—John Anthony Castro, Tiffany Michelle Hunt, and Kasondra Kay
Humphreys—had the authority to represent Andrew Mattson before the IRS with respect to,
among other things, plaintiffs’ 2016 tax return. Def. Mem. at 4; Def. Ex. at 4. Tiffany Michelle
Hunt initialed the Form 2848 on behalf of Mr. Mattson. Def. Mem. at 4 (citing Def . Ex. 4 at 3).
But, the box on line 5a of the Form 2848, which would authorize John Anthony Castro, Tiffany
Michelle Hunt and Kasondra Kay Humphreys to sign plaintiffs’ amended 2016 tax return, was
not checked on the form. Def. Mem. at 5; Pl. Resp. at 4.

        On or about April 26, 2019, the IRS sent plaintiffs a letter commonly known as a Letter
569, stating that the IRS examined plaintiffs’ tax refund claim and proposed to fully disallow the
claim for the following reason:

        Our records show that as an employee of Raytheon E Systems living and
        working in Australia, you may have entered into a closing agreement with
        the U.S. Internal Revenue Service irrevocably waiving your rights to claim
        the Foreign Earned Income under Internal Revenue Code section 911 (a).
        This waiver covers any income that was paid or provided to you as a
        consideration for services provided by your employer (Raytheon)[.]



3 The parties disagree about the date on which Castro & Co filed plaintiffs’ 2016 amended tax return.
Plaintiffs represent that their amended tax return was filed “on or about February 22, 2019.” Am. Compl.
at ¶ 41. The government represents that the IRS received plaintiffs’ amended return on October 3, 2018.
Def. Mem. at 3.

                                                                                                        3
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 4 of 14




       In return for agreeing not to claim the section 911 exclusion, the government
       of Australia has entered into an agreement with the United States
       Government not to subject the income earned by the taxpayer to the
       Australian taxes. Therefore, you are not allowed to claim the Foreign
       Earned Income Exclusion under Internal Revenue Code section 911(a).

Pl. Resp. Ex. 1 at 1-005. In addition, the Letter 569 states that:

       If you don’t agree with our findings, you may request a meeting or
       telephone conference with the supervisor of the person identified in the
       heading of this letter. If you still don’t agree with our findings, we
       recommend that you request a conference with our Appeals Office. If you
       request a conference, we will forward your request to the Appeals Office
       and they will contact you to schedule an appointment.

Id. at 1-003, 1-008.

       On May 28, 2019, John Castro submitted a Form 12203 Request for Appeals Review of
the IRS’s disallowance to the IRS on plaintiffs’ behalf. Def. Mem. at 6; Def. Ex. 5. It is
undisputed that plaintiffs did not sign the Form 12203. Id.; Pl. Resp. at 3. On May 30, 2019, the
IRS sent plaintiffs a Letter 907 requesting that plaintiffs consent to extend the assessment statute
expiration date with respect to the 2016 tax year. Def. Mem. at 6; Def. Ex. 6. Plaintiffs did not
respond to the Letter 907. Def. Mem. at 6.

       On or about July 15, 2019, plaintiffs received a second Letter 569 from the IRS stating
that the IRS proposed to disallow plaintiffs’ tax refund claim for the same reasons stated in the
IRS’s original Letter 569. Pl. Resp. Ex. 1 at 1-008-1-010. After plaintiffs commenced this tax
refund action on July 31, 2019, the IRS issued a legal notice of full disallowance of plaintiffs’
tax refund claim on February 7, 2020. Id. at 1-011; see also Compl.

       B.      Procedural Background

       Plaintiffs commenced this tax refund action on July 31, 2019. See generally Compl. On
March 3, 2020, plaintiffs filed an amended complaint. See generally Am. Compl.

       On March 4, 2020, the government filed a motion to dismiss this matter for lack of
subject-matter jurisdiction, pursuant to RCFC 12(b)(1). See generally Def. Mot. On April 1,
2020, plaintiffs filed a response and opposition to the government’s motion to dismiss. See
generally Pl. Resp. On April 24, 2020, the government filed a reply in support of its motion to
dismiss. See generally Def. Reply.

                                                                                                    4
           Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 5 of 14




       On October 21, 2020, the government filed a joint status report on behalf of the parties
requesting that the government be permitted to file a supplemental brief in support of its motion
to dismiss on the issue of whether the waiver doctrine set forth in Angelus Milling Co. v. C.I.R.,
325 U.S. 293, 296 (1945), can apply to the signature verification requirement for tax refund
claims. See generally JSR, dated October 21, 2020. On the same date, the Court issued a
Scheduling Order permitting supplemental briefing on this issue. See generally Scheduling
Order, dated October 21, 2020.

       On November 4, 2020, the government filed a supplemental brief in support of its motion
to dismiss. See generally Def. Suppl. Br. On November 23, 2020, plaintiffs filed a response to
the government’s supplemental brief. See generally Pl. Suppl. Resp.

       On April 5, 2021, plaintiffs filed a motion for leave to file additional authority in
opposition to the government’s motion to dismiss, which the Court granted on April 6, 2021.
See generally Pl. Mot.

       These matters having been fully briefed, the Court resolves the pending motion to
dismiss.

III.   LEGAL STANDARDS

       A.      Jurisdiction And RCFC 12(b)(1)

       When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC 12(b)(1), this Court must assume that all
undisputed facts alleged in the complaint are true and must draw all reasonable inferences in the
non-movant’s favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007); RCFC 12(b)(1). But, plaintiffs
bear the burden of establishing subject-matter jurisdiction and they must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that “it lacks jurisdiction over the subject
matter, it must dismiss the claim.” Matthews v. United States, 72 Fed. Cl. 274, 278 (2006).

       In this regard, the United States Court of Federal Claims is a court of limited jurisdiction
and “possess[es] only that power authorized by Constitution and statute . . . .” Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The Tucker Act grants the Court
jurisdiction over:

                                                                                                     5
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 6 of 14




       [A]ny claim against the United States founded either upon the Constitution,
       or any Act of Congress or any regulation of an executive department, or
       upon any express or implied contract with the United States, or for
       liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1).

       The Tucker Act is, however, “a jurisdictional statute; it does not create any substantive
right enforceable against the United States for money damages. . . . [T]he Act merely confers
jurisdiction upon [the United States Court of Federal Claims] whenever the substantive right
exists.” United States v. Testan, 424 U.S. 392, 398 (1976) (citation omitted). And so, to pursue
a substantive right against the United States under the Tucker Act, plaintiffs must identify and
plead a money-mandating constitutional provision, statute, or regulation; an express or implied
contract with the United States; or an illegal exaction of money by the United States. Cabral v.
United States, 317 F. App’x 979, 981 (Fed. Cir. 2008) (citing Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en banc)); see also Martinez v. United States, 333 F.3d 1295, 1302
(Fed. Cir. 2003). “[A] statute or regulation is money-mandating for jurisdictional purposes if it
‘can fairly be interpreted as mandating compensation for damages sustained as a result of the
breach of the duties [it] impose[s].’” Fisher, 402 F.3d at 1173 (quoting United States v. Mitchell,
463 U.S. 206, 217 (1983)).

       B.      Tax Refund Claims And The Signature Verification Requirement

       Title 26, United States Code, Section 7422(a) provides the money-mandating source of
law for bringing a tax refund claim in this Court. Dumont v. United States, 85 Fed. Cl. 425, 427-
28 (2009). Specifically, Section 7422 provides that:

       No suit or proceeding shall be maintained in any court for the recovery of
       any internal revenue tax alleged to have been erroneously or illegally
       assessed or collected, or of any penalty claimed to have been collected
       without authority, or of any sum alleged to have been excessive or in any
       manner wrongfully collected, until a claim for refund or credit has been duly
       filed with the Secretary, according to the provisions of law in that regard,
       and the regulations of the Secretary established in pursuance thereof.

26 U.S.C. § 7422(a).

       In addition, I.R.C. Section 6061 provides that “any return, statement, or other document
required to be made under any provision of the internal revenue laws or regulations shall be

                                                                                                    6
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 7 of 14




signed in accordance with forms or regulations prescribed by the Secretary.” 26 U.S.C. §
6061(a). I.R.C. Section 6065 further provides that “[e]xcept as otherwise provided by the
Secretary, any return, declaration, statement, or other document required to be made under any
provision of the internal revenue laws or regulations shall contain or be verified by a written
declaration that is made under the penalties of perjury.” 26 U.S.C. § 6065.

       A tax refund claim must also comply with the Treasury Regulations that apply to a tax
refund claim. These regulations require that:

       The claim must set forth in detail each ground upon which a credit or refund
       is claimed and facts sufficient to apprise the Commissioner of the exact
       basis thereof. The statement of the grounds and facts must be verified by a
       written declaration that is made under the penalty of perjury. A claim which
       does not comply with this paragraph will not be considered for any purpose
       as a claim for refund or credit.

26 C.F.R. § 301.6402-2(b)(1). The IRS has also promulgated regulations which require that a
refund claim may only be verified by someone other than the taxpayer if a power of attorney
accompanies the claim. Id. at § 301.6402-2(e). Such a power of attorney must contain a “clear
expression of the taxpayer’s intention concerning the scope of authority granted to the
recognized representative(s).” Id. at § 601.503(a)(6).

       While the United States Court of Appeals for the Federal Circuit has not addressed the
question of whether the signature verification requirement for tax returns and tax refund claims
can be waived by the Treasury Secretary, several other courts have considered this question. For
example, the United States Court of Appeals for the First Circuit has held that the signature
verification requirement cannot be waived in a tax refund case, because the IRS does not have
the authority to pay a refund claim to a claimant that is not the taxpayer, unless the claimant is
the duly authorized agent of the taxpayer. Turks Head Club v. Broderick, 166 F.2d 877, 882 (1st
Cir. 1948) (holding that the verification signature requirement “is not the kind of formal defect in
refund claims with respect to which the cases have recognized the possibility of a waiver by the
Commissioner”). The United States Court of Appeals for the Tenth Circuit has also held , within
the context of a tax return case, that the signature verification requirement is statutory and cannot
be waived. Olpin v. C.I.R., 270 F.3d 1297, 1300 (10th Cir. 2001) (“The Code clearly states that,
in order to be valid, a tax return must be signed.”).


                                                                                                     7
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 8 of 14




       This Court has also addressed the signature verification requirement in several recent
cases. In Gregory v. United States, the Court held that “[t]he taxpayer signature requirement is
statutory in nature and thus the waiver doctrine is inapplicable.” Gregory v. United States, 149
Fed. Cl. 719, 724 (2020). In Brown v. United States, the Court similarly held that “the taxpayer
signature requirement is statutory and, therefore, cannot be waived,” because I.R.C. Sections
6061 and 6065 require taxpayers to sign their tax returns. Brown v. United States, 151 Fed. Cl.
530, 536 (2020). Most recently, the Court held in Quattrini v. United States that taxpayers who
fail to comply with the signature verification requirement have not “duly filed” their tax refund
claims, as required to invoke the Court’s jurisdiction under the Tucker Act. Quattrini v. United
States, No. 19-1323T, 2021 WL 1085927, at *6 (Fed. Cl. March 22, 2021).

       C.      The Informal Claim Doctrine

       Lastly, the informal claim doctrine allows the Court to consider a tax refund claim that
has been rejected by the IRS, when an amendment remedies the claim’s defects. Specifically, in
United States v. Kales, the Supreme Court held that a timely “notice fairly advising the
Commissioner of the nature of the taxpayer’s claim . . . will nevertheless be treated as [an
effective] claim where formal defects . . . have been remedied by amendment filed after the lapse
of the statutory period.” United States v. Kales, 314 U.S. 186, 194 (1941). Given this, an
informal claim may be “perfected” by an amendment fairly appraising the IRS of the basis for
the claim, notwithstanding a lapse of the statute of limitations before the amendment was filed.
Id. at 192; see also United States v. Memphis Cotton Oil Co., 288 U.S. 62, 72 (1933). The
Federal Circuit has held, however, that “the IRS’s jurisdiction over the claim necessarily
terminates on the date a refund suit is filed.” Computervision Corp. v. United States, 445 F.3d
1355, 1372 (Fed. Cir. 2006) (holding that the informal claim doctrine did not apply where a suit
was brought before plaintiff’s claim was perfected). And so, the informal claim doctrine does
not apply once a suit is brought if the claim has not previously been perfected by an amendment.
Id.

IV.    LEGAL ANALYSIS

       The government has moved to dismiss this tax refund matter for lack of subject-matter
jurisdiction, upon the ground that plaintiffs have not “duly filed” the amended tax return upon
which they base their tax refund claim. Def. Mem. at 10-13. Specifically, the government

                                                                                                    8
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 9 of 14




argues that plaintiffs neither signed their amended tax return nor provided a power of attorney
with the amended tax return, as required under the I.R.C. and the applicable Treasury
Regulations. Id. And so, the government maintains that plaintiffs’ failure to comply with this
signature verification requirement deprives the Court of jurisdiction to consider plaintiffs’ tax
refund claim. Def. Suppl. Br. at 1; see also 26 U.S.C. § 7422.

       Plaintiffs acknowledge that they neither signed their 2016 amended tax return nor
provided a power of attorney with this amended tax return. Pl. Resp. at 4. But, they counter that
the Court may, nonetheless, consider their tax refund claim for two reasons. First, plaintiffs
argue that the IRS waived the deficiencies in their amended tax return by investigating the merits
of their tax refund claim. Id. at 3-10; see also Angelus Milling Co. v. C.I.R., 325 U.S. 293, 296
(1945). In this regard, plaintiffs contend that the signature verification requirement is a
regulatory requirement that can be waived by the IRS and that the IRS waived the requirement in
this case. Pl. Resp. at 5-6; Pl. Suppl. Resp. at 4-11. Second, plaintiffs argue that their amended
tax return is an informal tax refund claim that can be perfected by an amendment. Pl. Resp. at
10-11. And so, plaintiffs request that the Court deny the government’s motion to dismiss. Id. at
11.

       For the reasons discussed below, a careful review of the I.R.C. and the relevant Treasury
Regulations shows that the signature verification requirement is a statutory requirement that
cannot be waived by the IRS. Because it is undisputed that plaintiffs failed to comply with this
requirement in connection with the filing of their amended tax return, plaintiffs have not “duly
filed” their tax refund claim as required under 26 U.S.C. § 7422. In addition, the undisputed
facts in this tax refund case show that the informal claim doctrine is inapplicable to plaintiffs’ tax
refund claims, because plaintiffs failed to file an amended tax return to correct the deficiencies in
their 2016 amended tax return before commencing this action. And so, for the reasons discussed
below, the Court GRANTS the government’s motion to dismiss and DISMISSES the amended
complaint.

       A.      Plaintiffs Have Not Established Jurisdiction

       As an initial matter, plaintiffs have not established that the Court possesses subject-matter
jurisdiction to consider their tax refund claim, because plaintiffs have not shown that they “duly
filed” their 2016 amended tax return. To establish subject-matter jurisdiction in this tax refund

                                                                                                    9
        Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 10 of 14




case, plaintiffs must show that they have satisfied the requirements for bringing a tax refund
action in this Court. Specifically, title 26, United States Code, section 7422(a) provides that:

       No suit or proceeding shall be maintained in any court for the recovery of
       any internal revenue tax alleged to have been erroneously or illegally
       assessed or collected, or of any penalty claimed to have been collected
       without authority, or of any sum alleged to have been excessive or in any
       manner wrongfully collected, until a claim for refund or credit has been
       duly filed with the Secretary, according to the provisions of law in that
       regard, and the regulations of the Secretary established in pursuance
       thereof.

26 U.S.C. § 7422(a) (emphasis supplied). And so, a tax refund claim that has not been “duly
filed” with the Treasury Secretary cannot be considered by this Court. Id.; Chicago Milwaukee
Corp. v. United States, 40 F.3d 373, 374 (Fed Cir. 1994) (holding that compliance with section
7422 is a jurisdictional prerequisite to bringing a tax refund suit).

       To establish that they have “duly filed” their 2016 amended tax return, plaintiffs must
show that they complied with all applicable laws and regulations, including the signature
verification requirement. In this regard, title 26, United States Code, Section 6061 governs the
signing of tax returns and other documents and provides, in relevant part, that “any return,
statement, or other document required to be made under any provision of the internal revenue
laws or regulations shall be signed in accordance with forms or regulations prescribed by the
Secretary.” 26 U.S.C. § 6061(a). Title 26, United States Code, Section 6065 governs the
verification of tax returns and this statute provides, in relevant part, that “[e]xcept as otherwise
provided by the Secretary, any return, declaration, statement, or other document required to be
made under any provision of the internal revenue laws or regulations shall contain or be verified
by a written declaration that is made under the penalties of perjury.” 26 U.S.C. § 6065.

       Plaintiffs’ tax refund claim must also comply with the Treasury Regulations, which
provide that:

       The claim must set forth in detail each ground upon which a credit or refund
       is claimed and facts sufficient to apprise the Commissioner of the exact
       basis thereof. The statement of the grounds and facts must be verified by a
       written declaration that is made under the penalty of perjury. A claim which
       does not comply with this paragraph will not be considered for any purpose
       as a claim for refund or credit.


                                                                                                   10
        Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 11 of 14




26 C.F.R. § 301.6402-2(b)(1). The Treasury Regulations also require that a tax refund claim
may only be verified by someone other than the taxpayer if a power of attorney accompanies the
claim. Id. at § 301.6402-2(e).

       In this case, it is without dispute that plaintiffs have not complied with the IRS’s
signature verification requirement, because plaintiffs acknowledge that they neither signed their
2016 amended tax return nor provided a valid power of attorney for that amended tax retu rn. Pl.
Resp. at 4, 10; Def. Mem. at 4; Def. Ex. 3 at 003. Given this, the undisputed facts in this case
make clear that plaintiffs did not “duly file” their tax refund claim as required by 26 U.S.C. §
7422. And so, the Court must dismiss this tax refund case for lack of subject-matter jurisdiction.
RCFC 12(b)(1).

       B.      The Waiver Doctrine Is Not Applicable

       The Court is also not persuaded by plaintiffs’ argument that they may pursue this tax
refund case, because the IRS has waived the signature verification requirement. Pl. Resp. at 5-6;
Pl. Suppl. Resp. at 4-11. In Angelus Milling Co. v. C.I.R., the Supreme Court held that the
Commissioner of the IRS, acting through his agents, could waive the requirements of Treasury
Regulation 96 by investigating the merits of a defective tax refund claim and taking action upon
it. Angelus Milling Co. v. C.I.R., 325 U.S. 293, 296 (1945). Specifically, the Supreme Court
identified three requirements that must be met to show that the IRS waived the requireme nts of
the Treasury Regulations, namely, that: (1) the IRS must have “investigated the merits” of the
refund claim at issue; (2) the IRS must have “taken action” upon the refund claim; and (3) the
IRS’ determination to “dispense with” the formal regulatory requirements and to examine the
merits of the claim must be “unmistakable.” Id. at 296-98. But, the Supreme Court also made
clear that an explicit statutory requirement related to a tax refund claim cannot be waived. Id. at
296 (holding that, insofar as Congress uses its power to legislate to make explicit statutory
requirements, these statutory requirements “must be observed and are beyond the dispensing
power of Treasury officials.”).

       The I.R.S’s signature verification requirement is such a non-waivable statutory
requirement. As this Court recently held is Quattrini v. United States, Sections 6061 and 6065 of
the I.R.C. mandate that a taxpayer sign a tax refund claim. Quattrini v. United States, 2021 WL
1085927, at *6. I.R.C. Section 6061 provides that “any return, statement, or other document

                                                                                                   11
        Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 12 of 14




required to be made under any provision of the internal revenue laws or regulations shall be
signed in accordance with forms or regulations prescribed by the Secretary.” 26 U.S.C. §
6061(a) (emphasis supplied). I.R.C. Section 6065 further provides that “[e]xcept as otherwise
provided by the Secretary, any return, declaration, statement, or other document required to be
made under any provision of the internal revenue laws or regulations shall contain or be verified
by a written declaration that is made under the penalties of perjury.” 26 U.S.C. § 6065
(emphasis supplied).

       The use of the word “shall” in theses statutory provisions makes clear that Sections 6061
and 6065 require that a tax return or other document filed with the IRS be signed and that a tax
return or other document must also be verified by a written declaration under penalty of perjury.
See, e.g., Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 432 n.9 (1975) (“‘shall’ generally
means ‘must’”); see also James v. C.I.R., 322 F. Appx. 503, 504 (9th Cir. 2009) (holding that
“26 U.S.C. § 6065 . . . requires that returns be signed under penalty of perjury”); Olpin v. C.I.R.,
270 F.3d 1297, 1300 (10th Cir. 2001) (“The Code clearly states that, in order to be valid, a tax
return must be signed.”). And so, the Court reads Sections 6061 and 6065 to mandate the
signature verification requirement for a tax refund claim.

       Plaintiffs’ argument that Sections 6061 and 6065 of the I.R.C. do not specifically require
that the taxpayer sign and verify a tax refund claim is also belied by the plain language of these
statutes. Pl. Resp. at 5-6. Section 6061 of the I.R.C. requires a signature verification for any tax
return, statement or other document “required to be made” under any provision of the internal
revenue laws or regulations. 26 U.S.C. § 6061(a) (emphasis supplied). Section 6065 of the
I.R.C. similarly provides that any tax return, declaration, statement or other document “required
to be made” contain or be verified by a written declaration that is made under the penalties of
perjury. 26 U.S.C. § 6065 (emphasis supplied). Because the only individual who is required to
file a tax return or tax refund claim is the taxpayer, the Court reads these two statutes to mandate
that the taxpayer sign and verify a tax return or tax refund claim. See I.R.C. § 6012(a)(1)(A)
(providing that tax returns shall be made by “[e]very individual having for the taxable year gross
income which equals or exceeds the exemption amount”).

       As the Court recognized in Quattrini, the Court’s reading of Sections 6061 and 6065 of
the I.R.C. to mandate the signature verification requirement is consistent with several cases that


                                                                                                   12
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 13 of 14




have considered this requirement in tax refund and tax return matters. Quattrini, 2021 WL
1085927, at *7. In Turks Head Club v. Broderick, the United States Court of Appeals for the
First Circuit held that the signature verification requirement cannot be waived in a tax refund
case, because the IRS does not have the authority to pay a refund claim to a claimant that is not
the taxpayer, unless the claimant is the duly authorized agent of the taxpayer. Turks Head Club
v. Broderick, 166 F.2d 877, 882 (1st Cir. 1948) (holding that the signature verification
requirement “is not the kind of formal defect in refund claims with respect to which the cases
have recognized the possibility of a waiver by the Commissioner”). The United States Court of
Appeals for the Tenth Circuit has also considered the signature verification requirement under
Sections 6061 and 6065 of the I.R.C., within the context of a tax return case, and held that this
requirement is statutory, and therefore, cannot be waived. Olpin v. C.I.R., 270 F.3d 1297, 1301
(10th Cir. 2001) (holding that “acceptance [by the IRS] cannot cure an invalid [tax] return”).

        This Court has also held that the signature verification requirement is statutory and,
therefore, cannot be waived in several cases that are essentially identical to this case. See e.g.,
Gregory v. United States, 149 Fed. Cl. 719, 724 (2020) (holding that “[t]he taxpayer signature
requirement is statutory in nature and thus the waiver doctrine is inapplicable”); Brown v. United
States, 151 Fed. Cl. 530, 536 (2020) (holding that “the taxpayer signature requirement is
statutory and, therefore, cannot be waived”); Quattrini v. United States, 2021 WL 1085927, at *6
(holding that plaintiffs who fail to comply with the statutory signature verification requirement
have not “duly filed” their tax refund claims as required to invoke the Court’s jurisdiction under
the Tucker Act). As discussed above, it is undisputed in this tax refund case that plaintiffs have
not complied with the signature verification requirement set forth in I.R.C. Sections 6061 and
6065 in connection with the filing of the amended tax return upon which they rely to bring this
tax refund matter. Given this, plaintiffs have not “duly filed” their tax refund claim as required
by 26 U.S.C. § 7422. And so, the Court must dismiss this tax refund matter for lack of subject-
matter jurisdiction. 4 26 U.S.C. § 7422(a); RCFC 12(b)(1).


4 The Court is also not persuaded by plaintiffs’ argument that the informal claim doctrine revives their tax
refund claim, because it is undisputed that plaintiffs did not file an amended tax return to correct the
deficiencies in their 2016 amended tax return prior to commencing this action. Pl. Resp. at 10;
Computervision Corp. v. United States, 445 F.3d 1355, 1372 (Fed. Cir. 2006) (holding that the informal
claim doctrine did not apply where a suit was brought before plaintiff’s claim was perfected). Because
the Court concludes that the signature verification requirement is statutory and cannot be waived, the
                                                                                                         13
         Case 1:19-cv-01113-LKG Document 34 Filed 04/15/21 Page 14 of 14




V.      CONCLUSION

        In sum, plaintiffs have not shown that their tax refund claim has been “duly filed” with
the Treasury Secretary, as required to invoke the Court’s subject matter jurisdiction under the
Tucker Act.

        And so, for the foregoing reasons, the Court:

        1. GRANTS the government’s motion to dismiss; and

        2. DISMISSES the amended complaint.

        The Clerk shall enter judgment accordingly.

        Each party shall bear its own costs.

        IT IS SO ORDERED.




                                                      s/ Lydia Kay Griggsby
                                                      LYDIA KAY GRIGGSBY
                                                      Judge




Court does not reach the issue of whether the IRS investigated the merits of plaintiffs’ tax refund claim.

                                                                                                         14
